Title: From George Washington to Nathaniel Woodhull, 19 May 1776
From: Washington, George
To: Woodhull, Nathaniel



Sir
New York May 19. 1776

Having reason to beleive from Intelligence lately received that the Time is not far distant when the Arrival of a Considerable Armament may be expected, I must again repeat my applications on the Subject of Arms & entreat your Honble body to use their utmost exertion that a supply may be obtained for the Regiments of this Colony, which in Genl are extremely deficient, some of ’em almost destitute—I trust your own feelings will readily suggest I have sufficient cause of anxiety & concern upon this occasion & will furnish an apology for my so often

troubling you. I have tried, I have pursued every measure my Judgemt lead to without being able to procure a sufficient quantity, nor have I any power to apply to but you, from which I can promise myself the least prospect of Success.
I wou’d also take the liberty of praying your endeavours to procure a Quantity of Intrenching Tools, Viz. Spades & Shovels, as our Operations goe on much slower than they wou’d, If we had more of them, which at a crisis like this is exceedingly alarming, when the Utmost labor & Industry will not more than complete the necessary Works of defence by the Time the Enemy may attempt an Invasion—The Qur Mr assures me that he has taken every possible method in his power to get them but without success, which is the reason of my requesting an exertion of your Interest. I am &c.

G.W.

